DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gambini (US Patent 6,688,366).
For claim 1:  Gambini teaches an embossing group with interchangeable rollers 17, 18, 17’, 18’, 17’’, 18’’’ for the surface processing of tissue paper (column 1, lines 1-2), comprising: a frame (see Fig. 1, frame 22, 22’, 22’’, 23 bearing three pairs of steel embossing rollers  17, 18, 17’, 18’, 17’’, 18’’’, column 2, lines 45-46, steel rollers 17, 18), wherein each pair of rollers is being movable between a first operative position for embossing two paper plies (see Fig. 1, the position in Fig. 1 where the rollers 17, 18 is situated) and rest positions (see Fig. 1, the positions where the other rollers are situation), as well as comprising two rubber-coated rollers (see column 2, lines 40-45, rubber rollers 14, 15) which can be coupled with the pair of embossing rollers (as seen in Fig. 1) placed in the operative position, characterized in that wherein it comprises pairs of rotating supports (see Fig. 1, support 23, 24, 25 is formed as a pair with one support on either side of the roller 17 for supporting the roller), wherein each rotating support is provided with three arms 22, 22’, 22’’, each  arm bearing at the end a locking element for one end of an embossing roller (as seen in Fig. 1), and wherein the rotating supports being are constrained to the frame (see Fig. 1, above holding member extending below the central element) rotating around their own central axis (as seen in Fig. 1).
Gambini does not explicitly teach a pair of supports, nor does it explicitly teach two pairs of supports.  However, provision of supports on each side of the roller can be arrived at by duplication of parts and provision of two supports on each side of the roller can further be arrived at by duplication of known parts.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Gambini by duplicating the support structures to provide a pair of supports on each side of the cylinders for the purpose of supporting the cylinders in printing position and moving them between printing positions.
Alternatively, Gambini also teaches providing a single roller on the same structure for exchanging rollers between an operative position and a rest position (see Fig. 2).  Provision of an exchangeable roller pair could be arrived at by duplication of the known part shown in Fig. 2. It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate this structure to provide two spindles as shown in Fig. 2 for supporting respective abutting rollers for the purpose of arriving at exchangeable pairs of rollers where the weight and torque supported by each arm is reduced.
For claim 2:  Gambini teaches the embossing group of claim 1 and further teaches that the embossing rollers 17, 18 at the ends of the arms 22 of the rotating supports 23 describe circular trajectories (see Fig. 1, motion of this pinwheel would be circular), and wherein, in the operative position of the embossing rollers, two embossing rollers 17, 18 are facing each other, constituting a pair of steel embossing rollers (as seen in Fig. 1).
For claims 3 and 6:  Gambini teaches all of the limitations of claim 3 except that the rubber-coated rollers are pivoted on a slide that can be is configured to move moved horizontally away from and towards the two three-arm rotating supports.  However, Gambini teaches an arrangement where a module 22 carries rollers on a slide 26 that can be configured to move horizontally away from other rollers (see Fig. 3, this module is applicable to rollers 17, 18 in another embodiment).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Gambini in Fig. 1 by using the module construction to carry other rollers 14, 15 for the purpose of separating them from the moving region of rollers 17, 17’, 17’’, 18, 18’, 18’’ for roller exchange and maintenance.
For claims 4 and 7:  Gambini teaches the embossing group according to claims 3 and 6, and further teaches a laminating unit 19 and a coupling roller 20.  Gambini does not specify that the system 19, 20 is integral with the slide which in the present alteration moves and supports the rubber rollers 14, 15.  However, this distinction from the prior art can be overcome by a mere rearrangement of the known parts.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gambini by providing the roller and laminator on the moving module as rearrangement of the known parts for the purpose of separating them from the potentially moving rollers 17, 17’, 17’’, 18, 18’, 18’’ to make room for the movement.
Claims 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gambini (US Patent 6,688,366) as applied to claims 1-3, 6 and 7 above, and further in view of Weishew (US PG Pub 2001/0029853).
For claims 5 and 8-11:    Gambini teaches all of the limitations of claims 5 and 8-11 except that the rotating support comprises a rotation locking device.  However, Weishew teaches providing a locking device for locking a frame in an operating position for the rollers provided thereon (see paragraph 28).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Gambini to provide a locking device as taught by Weishew to hold the rotating component in a desired operating position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID H BANH/             Primary Examiner, Art Unit 2853